Browne, J.
Dissenting.
The indictment in this case limited the period during which the offense was committed to one day; “the first day of August. ’ ’ The pleader could have charged that the offense was committed between certain dates, but he saw fit to limit the period to one day. Under the rule laid' down in the case of Brevaldo v. State, 21 Fla. 789, and affirmed in Woodson v. State, 62 Fla. 106, 57 South. Rep. 174, the testimony as to acts anterior or subsequent to such time was inadmissible to convict the defendant of a substantive offense outside of the period charged in the indictment.
This question is fully discussed ,in the Brevaldo case where Mr. Justice Raney, speaking for the court said: “We have found no decision or text book (outside of Mr. Bishop’s) sustaining the doctrine that where the charge is laid as in the case at bar that it can be maintained by proof of a substantive offense outside of the period limited, or that proof of any acts outside of the period is admissible except for the auxiliary purposes indicated in the foregoing-opinion. ’ ’
In Woodson v. State, supra, this court said: “There was no evidence of a living in an open state of adutlery within the limited period charged, and the single act of intercourse between the defendant and Mrs. English, testified to by one witness, anterior to such time, is not admissible *148to convict of a substantive offence committed between such periods.”
Where an act of sexual intercourse is proven within the period laid in the indictment, and the other essential elements of the offence are established, testimony of acts anterior and. subsequent to the time limited in the indictment is “admissible in evidence, as tending to illustrate or explain similar acts within the period alleged in the indictment ; or corroborate testimony of such latter acts, but not to convict' of a substantive offense committed' anterior to such period.” Brevaldo v. State, supra.
The pleader may lay the time during which the offense was committed as extending over a month, a week, a few days or even one day, but under the decisions of this' court the testimony of the offense of which he could be convicted, must be confined to that period, and no conviction could b.e had for acts committed at any time other than within the time charged in the indictment. In the instant case the pleader limited the time from sun to sun, or perhaps for 24 hours. He failed,to prove any act committed within that time 'or any acts prior thereto. The earliest time testified to is “about the middle of August.”
The case of Parramore v. State, 81 Fla. 621, 88 South. Rep. 472, is not authority for the decisión in this case. In that case the defendants were convicted of violation of the statute against miscegenation, prohibiting a white man anil a negro woman, or a white woman and a negro man from habitually living in and occupying in the night time the same room. The court said: “The indictment merely stated a condition of life existing on that day as to the two people involved. To prove the allegation it was of course necessary to show that perior to the date alleged in the indictment the habit.had been formed and was practiced *149by tbe two people within two years preceeding the date alleged in the indictment. ’ ’
There is a wide difference between the proposition thus announced, and the doctrine of the instant case, which is that upon the failure of the State to prove the commission of the offense “within the limited period charged” in the indictment, that the accused may be convicted upon testimony of a substantive offense committed subsequent to the period laid in the indictment. This overrules the doctrine of the Brevaldo and the Woodson cases supra, and I therefore dissent.
I dissent also from that part of the opinion that says that this is an offense that is legally possible to be committed in one day. Some authorities are cited in support of this new doctrine for Florida, but they are in conflict with the Florida decisions on our statute. Brevaldo v. State, 21 Fla. 789; Woodson v. State, 62 Fla. 106, 57 South. Rep. 174; Luster v. State, 23 Fla. 339, 2 South. Rep. 690; Grice v. State, 75 Fla. 751, 78 South. Rep. 984.